460 F.2d 312
80 L.R.R.M. (BNA) 2414, 68 Lab.Cas.  P 12,692
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOLLY FARMS POULTRY INDUSTRIES, INC., Respondent.
No. 71-1992.
United States Court of Appeals,Fourth Circuit.
Argued April 14, 1972.Decided May 17, 1972.

John Burgoyne, Atty., N. L. R. B., for petitioner; Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, on brief.
Glenn L. Greene, Jr., Miami, Fla., for respondent.
Before CRAVEN and FIELD, Circuit Judges, and MERHIGE, District Judge.
PER CURIAM:


1
Charged with violations of Section 8 (a) (5) and (1) of the National Labor Relations Act1 by refusing to bargain with the successful union, the respondent, Holly Farms Poultry Industries, Inc., countered by challenging the validity of the election and certification pursuant thereto.  Upon summary motion the Board sustained the charges of unfair labor practices and ordered the respondent to enter into appropriate bargaining.  The Board now applies for enforcement of its order.


2
Upon review of the record we find that respondent was granted a hearing on the substantial and material issues of fact relative to the validity of the representation election, and that the Board's findings and order2 with respect to respondent's objections are supported by substantial evidence.  In the absence of newly discovered or previously unavailable evidence, the company was not entitled to relitigate those issues in the present unfair labor practices proceeding.3  Accordingly, the summary judgment was appropriate and we enforce the Board's order which is reported at 189 N.L.R.B. No. 100.


3
Enforcement granted.



1
 29 U.S.C. Sec. 151 et seq


2
 Reported at 181 N.L.R.B. No. 134


3
 Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 61 S.Ct. 908, 85 L.Ed. 1251 (1941)